DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
	This Office action is responsive to the amendment filed 4/21/2021 for application 16369899.  Claims 16-19 are canceled by Applicant.  Claims 21-22 are newly presented.  Claims 1-15 & 20-22 are pending and examined.

Claim Objections
Claims 1-2 & 22 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “a combustor chamber liner” (ll. 5-6) is believed to be in error for - - a combustion chamber liner - -.  The term “combustion chamber” is used elsewhere in the claims, as is “combustion chamber liner aperture” so the foregoing suggestion keeps the terminology consistent.
Regarding Claim 2:
The recitation “the combustion chamber liner aperture” (2nd to last line) is believed to be in error for - - a combustion chamber liner aperture - -.  No aperture is recited in claim 1.
		Regarding Claim 22:
The recitation “the combustor chamber liner” is believed to be in error for - - the combustion chamber liner - -.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 11, the recitation “a liner of the gas turbine engine” is vague and indefinite because it is unclear whether this is “a combustor chamber liner” as in claim 1 or a different liner.  It is noted that claim 1 recites the liner as being directed to the intended use of the igniter, but it is unclear whether the intended use is the same in claim 1 as in claim 11.
Regarding Dependent Claim 22, the recitation “a collar extends around a liner aperture defined through the combustion chamber liner” is vague and indefinite because it is unclear whether the collar is positively recited.  First, claim 1 is directed to an igniter per se, rather than a combustor or an assembly or the like, and the liner, the casing, the combustion chamber, and the gas turbine engine are all recited in terms of an intended use of the igniter in claim 1.  Second, the collar is recited such that it “extends,” rather than it being configured to extend, around the liner aperture, which directly links the collar structure to the combustion chamber liner via the liner aperture (i.e. if the collar is positively recited then the combustion chamber liner necessarily is also positively recited, which also raises the question as to whether the combustion chamber liner is positively recited in claim 1 despite the apparent intended use recitations, whereas if the combustion chamber liner is not positively recited then the collar necessarily cannot be positively recited).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 14-15, & 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DuBell 3990834.
Regarding Independent Claim 1, DuBell teaches an igniter (36) for a gas turbine engine comprising: 
a base (at least 40/44 and including portion of 36 at and external to casing 12) including a securing assembly (comprises 44 with unlabeled structure connected to both 44 and 38 external to casing 12) configured to be matingly connected to a casing of the gas turbine engine (see Fig. 1), 
a glow plug heater rod (Fig. 3, all igniter structure radially inward of 38, relative to axis of 36) extending from the base along an axis to a rod end distal from the base (extends from base discussed above to rod end at 46), the glow plug heater rod sized such that that the rod end is exposed to a combustion chamber of the gas turbine engine when the base is connected to the casing (exposed to 18) and such that the rod end extends beyond a combustor chamber liner extending around the combustion chamber and protrudes into the combustion chamber (46 extends beyond the flanged opening of 52, the liner being interpreted as the combination of 14 and 52, and thus locally extends beyond the portion of the liner 14/52 at the flanged opening; see also Col. 3, ll. 33-35).  It is noted that the instant claim does not positively recite any combustor structure, including the liner, aperture, casing, or the gas turbine engine itself and that the igniter structure taught by DuBell reads on claim 1 by itself, without regard to the specific 
Regarding Dependent Claim 2, DuBell further teaches the base has a shoulder face facing axially towards the rod end (flange portion of 40 has shoulder with surface facing towards rod end 46) configured for abutting against a corresponding receiving face of the casing when connected to the casing (see Fig. 1), the shoulder face axially spaced apart from the rod end in a manner for the rod end to extend to a combustion chamber liner aperture when the base is connected to the casing (interpretation 1: shoulder discussed above is spaced from rod end 46 such that 46 extends to an aperture defined by liner portion 14 as shown by the dashed line in Fig. 1: Annotated Fig. 1 from DuBell below, and interpretation 2: 46 also extends to flanged opening aperture of 52, which is part of liner 14/52).
	Regarding Dependent Claim 3, DuBell further teaches the shoulder face is axially spaced apart from the rod end in a manner for the rod end to protrude into the combustion chamber (interpretation 1: see Fig. 1: Annotated Fig. 1 from DuBell below, shoulder face discussed for claim 2 above spaced from rod end 46 such that rod end 46 protrudes into combustion chamber 18 beyond the liner 14, as indicated by relative position of rod end 46 relative to the annotated dashed line, and interpretation 2: the space within 52 is also part of the combustion chamber, which is merely a volume defined by 14/52 and which contains combustion gases during operation, and rod end 46 protrudes through the flanged opening of 52 into the total combustion chamber volume), across the combustion chamber liner aperture (in accordance with interpretation 1: 46 extends beyond the dashed line and thus extends across the aperture defined by liner portion 14, and in accordance with interpretation 2: 46 extends beyond flanged opening aperture of 52), when the base is connected to the casing (see Fig. 1).

    PNG
    media_image1.png
    230
    274
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 from DuBell

Regarding Dependent Claim 5, DuBell further teaches a sleeve (38/48) being sized and configured to surround the glow plug heater rod (see Figs. 1 & 3) between the casing and a combustion chamber liner of the gas turbine engine when the base is connected to the casing (see Fig. 1, liner 14 or 14/52).
Regarding Dependent Claim 6, DuBell further teaches the sleeve is structurally connected to the base (38 connected to the base discussed for claim 1 above) and protrudes along the axis from the base towards the rod end (see Fig. 1, 38 extends from base discussed for claim 1 to rod end 46).
Regarding Dependent Claim 7, DuBell further teaches the sleeve has a portion connected to the glow plug heater rod between the rod end and the base (the heater rod discussed for claim 1 above is connected to 38 at some point between the rod end 46 and the base discussed for claim 1 since the heater rod isn’t floating without structural connection to the sleeve).
Regarding Dependent Claim 8, DuBell further teaches the glow plug heater rod has a heating section axially extending between axially opposite ends of a heater contained within the glow plug heater rod (igniter 36 has a heated tip, which requires a heater in the heater rod and therefore there is inherently a heating section as claimed; see Abstract), wherein the sleeve extends at least partially axially along the heater section of the glow plug heater rod (since sleeve 
Regarding Dependent Claim 9, DuBell further teaches the base includes a body of a glow plug (portion of 36 disposed external to casing 12 is a body of the glow plug, the igniter 36 having a heated tip thus the igniter is a glow plug; see Abstract), the glow plug also having the glow plug heater rod (heater rod discussed for claim 1 above is part of the glow plug), and at least a casing portion of an adaptor (at least portion 40), the casing portion of the adaptor connected to the body of the glow plug, around the body of the glow plug (40 connected to body of 36 around body of 36).
Regarding Dependent Claim 10, DuBell further teaches the sleeve forms part of the casing portion of the adaptor (sleeve 38 is connected to 40 and is thus interpreted as forming part of a casing portion).
	Regarding Dependent Claim 11, DuBell further teaches the adaptor further comprises a liner portion (48) configured to be matingly connected to a liner of the gas turbine engine (14/52), the sleeve forming part of the liner portion (portion 48 of the sleeve forms the liner portion discussed above).
Regarding Dependent Claim 14, DuBell further teaches the sleeve extends circumferentially around more than half a circumference of the glow plug heater rod (see Fig. 3).
	Regarding Dependent Claim 15, DuBell further teaches the sleeve extends annularly around an entire circumference of the glow plug heater rod (see Fig. 3).
	Regarding Independent Claim 20, DuBell teaches a gas turbine engine (Col. 1, ll. 5-8) comprising: 
a casing (12), 
a combustor liner (14/52) provided inside the casing and enclosing a combustion chamber (18 in combination with volume enclosed by 52), 
an igniter socket (as follows) including a casing aperture (in which 40 is disposed) defined through the casing and a liner aperture (flanged opening aperture of 52) defined through the combustor liner, and 

a base (40/44 in combination with portion of 38 external to casing 12) connected to the casing (see Fig. 1), 
a glow plug heater rod (portion of 36 radially within 38 relative to axis of 36, 36 having a heated tip as a glow plug; see Abstract) extending from the base along an axis to a rod end (46) distal from the base, the rod end protruding through the liner aperture and extending beyond the combustor liner such that the rod end extends within the combustion chamber (rod end 46 protrudes through the flanged opening aperture of 52 and extends beyond the flanged opening aperture 52 such that the rod end 46 extends within the combustion chamber as discussed above; also see Col. 3, ll. 33-35).
Regarding Dependent Claim 21, DuBell further teaches a collar (48) secured to the combustor liner (at 52) and extending around the liner aperture (around the flanged opening aperture of 52), the rod end protruding beyond the collar into the combustion chamber (rod end 46 extends beyond 48 into the chamber volume defined by 14/52; see also Col. 3, ll. 33-35).
Regarding Dependent Claim 22, DuBell further teaches a collar (48) extends around a liner aperture (flanged opening aperture of 52) defined through the combustion chamber liner (14/52), the glow plug heater rod sized such that the rod end protrudes beyond the collar into the combustion chamber (rod end 46 protrudes beyond 48 into the chamber volume defined by 14/52; see also Col. 3, ll. 33-35).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DuBell, as applied to claim 1 above, and further in view of Sullivan 20100242432.
Regarding Dependent Claim 4, DuBell teaches the invention as claimed and as discussed above for claim 1, and DuBell further teaches the base has a shoulder face facing axially towards the rod end configured for abutting against a corresponding receiving face of the casing when connected to the casing (base portion 40 has flange with shoulder face facing axially toward rod end 46 and configured to abut against casing 12). 
DuBell fails to expressly teach the igniter further comprising at least one spacer engageable between the shoulder face and the receiving face of the casing.
Sullivan teaches an igniter (Fig. 5) having a base (portion bolted to casing 350) connected to gas turbine engine casing (350; para. [0001]), the base having a shoulder face facing toward a rod end (shoulder face of 310 facing end of 328 at liner 360) and a spacer engageable between the shoulder face and the receiving face of the casing (spacer 304 between 310 and casing 350).
.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over DuBell, as applied to claim 1 above, and further in view of MacCaul 20170176004.
Regarding Dependent Claim 12, DuBell teaches the invention as claimed and as discussed above for claim 1, and DuBell further teaches a portion of an outer surface of the base (portion of outer surface of 40) engages an aperture (aperture in case 12 in which 40 is positioned) of a casing (12) of the gas turbine engine.
DuBell fails to expressly teach the portion of the outer surface of the base is threaded for engaging a correspondingly threaded aperture of a casing of the gas turbine engine.
MacCaul teaches that igniters of gas turbine engine combustors are typically retained on a boss of the gas generator case by being directly threaded into the boss (MacCaul; para. [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DuBell’s igniter such that the portion of the outer surface of the base is threaded, as taught by MacCaul, in order to retain the igniter on the boss of the gas generator case (MacCaul; para. [0002]).
Regarding Dependent Claim 13, DuBell in view of MacCaul teaches the invention as claimed and as discussed above for claim 12, and DuBell further teaches the base defines a shoulder (see Fig. 2: Annotated Fig. 2 from DuBell below, annotated shoulder of 40), the shoulder defining an abutment surface that axially faces the rod end (annotated shoulder defines a surface which abuts casing 12), the threaded portion of the base located axially between the shoulder and the rod end (threaded portion discussed for claim 12 above is located within aperture of the 

    PNG
    media_image2.png
    325
    352
    media_image2.png
    Greyscale

Figure 2: Annotated Fig. 2 from DuBell

Response to Arguments
Applicant’s request (p. 7 of Remarks) to hold the double patenting rejections in abeyance should not be granted generally (MPEP 804(I)(B)(1)) but is moot because the claims as amended are no longer anticipated by, nor obvious over, the reference application’s claims.
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive.
Applicant’s argument (pp. 5-6 of Remarks) that DuBells rod end 46 does not extend into the combustion chamber (based on Applicant’s provided annotated Fig. 1 of DuBell) is unpersuasive because (a) the aperture does not have to be defined by the outlet portion of 52, it could be defined at either the inlet aperture of 52 (with the liner interpreted as 14/52 in combination) or the aperture could be interpreted as the cutout in 14 which accommodates 52 (the dashed line in the annotated Fig. 1 provided in the claim rejections above), and (b) regardless of which aperture is considered the combustor liner aperture, DuBell expressly teaches that the igniter extends into the combustion chamber (Col. 3, ll. 33-35).  Additionally, the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741